Mr. PRESIDING JUSTICE MILLS, concurring in part and dissenting in part: First, I agree with my brethren that the trial court was correct in its finding regarding waste and that it should be affirmed as to plaintiff’s cross-appeal. Second, Mr. Justice Green is correct that the question of what constitutes “use” under section 7 is “fairly close.” But, third, I can’t agree with the majority’s conclusion as to section 7. The hub of this axle is the solitaire word “use.” This does not connote to me an involuntary, automatic implementation. Rather, it inherently suggests to me an affirmative, knowing, intentional reliance upon whatever relief is available or whatever result that is to follow. How has “use” been defined in a purely clinical, sterile sense? Black’s Law Dictionary (5th ed. 1979) defines “use” thusly: “To make use of, to convert to one’s service, to avail oneself of, to employ.” And Webster’s Third New International Dictionary (1976) defines the verb “use” in. this way: “to put into action or service; have recourse to or enjoyment of; EMPLOY * • *; EXERCISE.” As synonyms for “use,” Webster gives “employ, utilize, apply, avail; use is general and indicates any putting to service of a thing, usually for an intended or fit purpose # # # ” The stipulation by the parties in the court below made absolutely no reference to section 7 or the statute. Neither did the court’s order. In fact, the suit below ignored this legislation. (The majority, by the way, correctly cites to Cedar Park Cemetery Association for the hoary proposition that a statute such as this that is in derogation of the common law is usually strictly construed.) It seems to me that in order to “use” something, it must be a knowing, intentional utilization of that thing — an act which is done with knowledge and affirmative intent. Such was not demonstrated by the parties in the instant foreclosure suit in the circuit court. Nothing about section 7 was said. And not having been said, it was not germane in this case. On this issue, I would reverse.